
	
		I
		112th CONGRESS
		1st Session
		H. R. 1290
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage under part B of the Medicare program for medically
		  necessary dental procedures.
	
	
		1.Short title;
			 findings
			(a)Short
			 TitleThis Act may be cited as the Medicare Medically Necessary Dental Care Act of
			 2011.
			(b)FindingsCongress
			 finds the following:
				(1)Oral and general
			 healths are inseparable, and good dental care is critical to our overall
			 physical health and well-being.
				(2)A
			 1999 Institute of Medicine study found that the prevention and management of
			 oral infection have significant health implications when such infection has the
			 potential to increase morbidity in Medicare patients who are at risk of adverse
			 outcomes from underlying health problems.
				(3)Improved oral
			 health care may reduce mortality and morbidity rates of Medicare patients
			 suffering from head and neck cancer, leukemia, lymphoma, organ transplantation,
			 and heart valve disease.
				(4)The Medicare
			 program, from its inception, has excluded coverage for services in connection
			 with the care, treatment, filling, removal, or replacement of teeth or
			 structures directly supporting the teeth.
				(5)The Centers for
			 Medicare & Medicaid Services has approved coverage exceptions for limited
			 dental services and proposed additional exceptions based on the argument that
			 oral health services would reduce the risk of infection and other complications
			 of medical care.
				(6)The Institute of
			 Medicine study concluded that it is reasonable for Congress to update the
			 statutory language relating to coverage of dental services for Medicare
			 beneficiaries so that it clearly covers dental care that is effective in
			 preventing or reducing oral and systemic complications associated with serious
			 medical conditions and treatments.
				2.Medicare coverage
			 of medically necessary dental procedures
			(a)In
			 generalSection 1862 of the Social Security Act (42 U.S.C. 1395y)
			 is amended—
				(1)in subsection
			 (a)(12)—
					(A)by inserting
			 (A) after except that, and
					(B)by inserting
			 before the semicolon at the end the following: , and (B) payment may be
			 made under part B for the provision of such dental services that are medically
			 necessary as a direct result of, or will have a direct impact on, an underlying
			 medical condition if the coverage of such services is medically necessary, as
			 determined under subsection (p); and
					(2)by adding at the
			 end the following new subsection:
					
						(p)For purposes of
				subsection (a)(12)(B), dental services shall be considered to be medically
				necessary if furnished—
							(1)in conjunction
				with treatment of an individual with any of the following diagnoses: prosthetic
				heart valve replacement, cancer of the head or neck, lymphoma, leukemia, and
				organ transplantation; and
							(2)not later than one
				year after the later of—
								(A)the date of such
				diagnosis; or
								(B)the date of the
				related surgical or medical treatment for that
				diagnosis.
								.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 procedures performed on or after January 1, 2012.
			
